Exhibit 10.2

 

EXECUTION VERSION

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
August 31, 2013, by and between TESARO, Inc., a Delaware corporation (the
“Company”), and Richard J. Rodgers, a resident of the State of Minnesota
(“Consultant”).

 

As of the date first written above, Consultant is the Executive Vice President,
Chief Financial Officer, Secretary and Treasurer of the Company.  Effective as
of August 31, 2013 (the “Separation Date”), Consultant is voluntarily resigning
all positions with the Company and its subsidiaries.

 

After the Separation Date, the Company desires to continue to have the benefit
of Consultant’s financial and institutional knowledge of the Company and the
Consultant desires to provide the Company with such knowledge.

 

This Agreement sets forth the terms and conditions on which Consultant shall
provide Services (as defined below) to the Company and the Company will
compensate the Consultant for such Services, in order to further the business of
the Company.

 

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and Consultant agree as follows:

 

1.                                      Retention of Consultant; Services to be
Performed.  From and after August 31, 2013 (the “Effective Date”), the Company
hereby retains Consultant to provide consulting and advisory services to the
Company, as requested from time to time by the Chief Executive Officer of the
Company (“Services”).  From and after the Effective Date, Consultant hereby
accepts such engagement and agrees to perform the Services for the Company upon
the terms and conditions set forth in this Agreement.  During the term of this
Agreement to the extent requested by the Company from time to time, Consultant
shall provide up to sixty (60) hours of Services to the Company per month. 
During the term of this Agreement, Consultant’s primary contacts at the Company
shall be the Chief Executive Officer of the Company and Vice President, Finance
and Administration of the Company.

 

2.                                      Compensation.  As compensation for the
Services, the Company shall pay to Consultant (i) a monthly fee of five thousand
dollars ($5,000) and (ii) additional hourly compensation of $250 per hour to the
extent Consultant provides in excess of twenty (20) hours of Services to the
Company in any calendar month (the “Fees”) until the termination of this
Agreement pursuant to Section 6.  The Fees shall be payable to Consultant within
thirty (30) days of the end of the calendar month during which the Services were
performed, upon receipt of an invoice for the Services.

 

3.                                      Expenses.  Consultant shall be
reimbursed by the Company, in accordance with the policies and procedures that
are established from time to time by the Company, for all reasonable and
necessary out-of-pocket expenses that are incurred by Consultant in performing
the Services and other duties under this Agreement, including, without
limitation, reasonable travel expenses incurred by Consultant when providing
Services.

 

4.                                      Improvements and Inventions.

 

(a)                                 Notification and Disclosure.  Consultant
shall promptly notify the Company in writing of the existence and nature of, and
shall promptly and fully disclose to the Company, any and all ideas, designs,
practices, processes, apparatus, improvements and inventions, whether or not
they are believed to be patentable (all of which are hereinafter sometimes
referred to as “Inventions”), which as a result of performing the Services,
Consultant (i) has conceived of or first reduced to practice, or (ii) may
conceive of or first reduce to practice, in each case, during the Term, or
within six (6) months after the expiration of the Term of this Agreement.

 

--------------------------------------------------------------------------------


 

(b)                                 Ownership and Patenting of Inventions.  All
Inventions shall be the sole and exclusive property of the Company or its
nominee, and during the Term of this Agreement and thereafter, whenever
requested to do so by the Company, Consultant shall execute and assign any and
all applications, assignments and other instruments that the Company shall deem
necessary or convenient in order to apply for and obtain parents in the United
States and if any foreign countries for the Inventions and in order to assign
and convey to the Company or its nominee the sole and exclusive right, title and
interest in and to Inventions.  Consultant will render aid and assistance to the
Company in any interference or litigation pertaining to Inventions, and all
expenses reasonably incurred by Consultant at the request of the Company shall
be borne by the Company.  In connection with these activities, if any such aid
or assistance requires any expenditure of Consultant’s time after termination of
this Agreement, Consultant shall be entitled to compensation for the time
requested by the Company at an hourly rate of $250 per hour.

 

(c)                                  Limitation.  The provisions of this
Section 4 shall not apply to any Invention meeting the following conditions:
(i) the Invention was made without the use of any of the equipment, supplies,
facility or trade secret information of the Company; (ii) the Invention does not
relate (A) directly to the business of the Company, or (B) to the Company’s
actual or anticipated research or development; and (iii) the Invention does not
result from any work performed by Consultant for the Company.

 

5.                                      Protection of Trade Secrets, Know-How
and/or Other Confidential Information of the Company.

 

(a)                                 Confidential Information.  Except as
permitted or directed by the Company, during the term of this Agreement or at
any time thereafter, Consultant shall not divulge, furnish or make accessible to
anyone or use in any way (other than in the ordinary course of the business of
the Company) any confidential or secret knowledge or information of the Company
which Consultant has acquired or become acquainted with or will acquire or
become acquainted with prior to the termination of this Agreement, whether
developed by Consultant or by others, concerning any trade secrets, confidential
or secret designs, processes, formulae, plans, devices or material (whether or
not patented or patentable) directly or indirectly useful in any aspect of the
business of the Company, any customer or supplier lists of the Company, any
confidential or secret development or research work of the Company, or any other
confidential information or secret aspects of the business of the Company.  Both
during and after the Term, Consultant will refrain from any acts or omissions
that would reduce the value of such knowledge or information to the Company. 
The foregoing obligations of confidentiality, however, shall not apply to any
knowledge or information which is now published or which subsequently becomes
generally publicly known in the form in which it was obtained from the Company,
other than as a direct or indirect result of the breach of this Agreement by
Consultant.

 

(b)                                 Know-How and Trade Secrets.  All know-how
and trade secret information conceived or originated by Consultant which arises
out of the performance of the Services or any related material or information
shall be the property of the Company, and all rights therein are by this
Agreement assigned to the Company.

 

(c)                                  Copyrightable Material.  Consultant
acknowledges that any work prepared by Consultant under this Agreement shall be
considered “work for hire” and the exclusive property of the Company unless
otherwise specified.  To the extent such work may not be deemed a “work for
hire” under applicable law, Consultant hereby assigns to the Company all right,
title and interest in and to Consultant’s copyrights for such work.  Consultant
shall execute and deliver to the Company such instruments of transfer and take
such other action that the Company may reasonably request, including, without
limitation, executing and filing, at the Company’s expense, copyright
applications, assignments and other documents required for the protection of the
Company’s rights to such materials.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Injunctive Relief.  Consultant acknowledges
that the knowledge and information described in this Section 5 constitutes a
unique and valuable asset of the Company acquired at great time and expense by
the Company and its predecessors, and that any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company would be
wrongful and would cause irreparable harm to the Company.  Consultant
acknowledges that it would be difficult to fully compensate the Company for
damages resulting from any breach by Consultant of the provisions of this
Section 5.  Accordingly, in the event of any actual or threatened breach of such
provisions, the Company shall (in addition to any other remedies that it may
have) be entitled to temporary and/or permanent injunctive relief to enforce
such provisions, and such relief may be granted without the necessity of proving
actual damages.

 

(e)                                  Survival.  The provisions of this Section 5
shall survive the termination of this Agreement.

 

6.                                      Term and Termination.

 

(a)                                 Term.  Unless terminated at an earlier date
in accordance with this Section 6, the term of this Agreement shall commence as
of the Effective Date and shall continue until March 31, 2014 (the “Term”).

 

(b)                                 Termination for Cause.  This Agreement may
be terminated by the Company only if Consultant materially breaches a material
term of this Agreement or a material term of that certain Separation and Release
Agreement dated of even date with this Agreement between Consultant and the
Company; provided, that Consultant is provided with written notice of the breach
and the breach remains uncured thirty (30) days following Consultant’s receipt
of such notice.  The Company may also terminate this Agreement immediately if
Consultant is convicted of a felony or a crime of moral turpitude.

 

7.                                      Miscellaneous.

 

(a)                                 Assignment.  This Agreement and the rights
and obligations of the parties hereunder shall not be assignable, in whole or in
part, by either party without the prior written consent of the other party,
except that prior written consent of Consultant shall not be required in the
event of an assignment by the Company due to transfer of all or substantially
all of the assets of the Company to a third party, or the merger or other
consolidation of the Company with any third party.

 

(b)                                 Governing Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware
without regard to the conflict of law provisions thereof.

 

(c)                                  Entire Agreement.  This Agreement evidences
the entire understanding and agreement of the parties hereto regarding the
consulting arrangement between Consultant and the Company and the other matters
discussed herein.  This Agreement supersedes any and all other agreements and
understandings, whether written or oral, regarding matters discussed herein.
This Agreement may only be amended by a written document signed by both
Consultant and the Company.

 

(d)                                 Severability.  To the extent any provision
of this Agreement shall be determined to be invalid or unenforceable, such
provision shall be deleted from this Agreement, and the validity and
enforceability of the remainder of such provision and of this Agreement shall be
unaffected.

 

(e)                                  Status of Consultant.  In rendering
services pursuant to this Agreement, Consultant shall be acting as an
independent contractor and not as an employee or agent of the Company.  As an
independent contractor, Consultant shall have no authority, express or implied,
to commit or obligate the Company in any manner whatsoever, except as
specifically authorized from time to time in writing by an authorized
representative of the Company, which authorization may be general or specific. 
Nothing contained in this Agreement shall be construed or applied to create a
partnership.

 

3

--------------------------------------------------------------------------------


 

Consultant shall be responsible for the payment of all federal, state or local
taxes payable with respect to all amounts paid to Consultant under this
Agreement; provided, however, that if the Company is determined to be liable for
collection and/or remittance of any such taxes, Consultant shall immediately
reimburse the Company for all such payments made by the Company.

 

(f)                                   Notices.  All notices and other
communications hereunder shall be delivered or sent by registered or certified
mail, return receipt requested, addressed to the Company (attention: Leon O.
Moulder, Jr., Chief Executive Officer, 1000 Winter Street, Suite 3300, Waltham,
Massachusetts, 02451) or to Consultant, at the address designated by Consultant
to the Company’s Human Resources Department.

 

IN WITNESS HEREOF, the Company and Consultant have executed this Agreement as of
the date set forth in the first paragraph.

 

 

TESARO, INC.

 

 

 

 

 

By:

/s/ Leon O. Moulder, Jr.

 

 

Leon O. Moulder, Jr.

 

 

Chief Executive Officer

 

 

 

 

 

 

 

CONSULTANT

 

 

 

 

 

By:

/s/ Richard J. Rodgers

 

 

Richard J. Rodgers

 

4

--------------------------------------------------------------------------------